HAWKINS, Judge.
Conviction is for possessing whisky for the purpose of sale; punishment being two years and six months in the penitentiary.
Pending appeal, the law (Pen. Code 1925, art. 666 et seq., as amended) under which conviction was had has been repealed. See Acts 44th Leg. 2d Called Sess. § 49, article 1, of Liquor Control Act (Vernon’s Ann.P.C. art. 666 — 49), and Guy Meadows v. State (Tex.Cr.App.) 88 S.W.(2d) 481, opinion this date.
The judgment is reversed and the prosecution ordered dismissed.